DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive.
On pages 5-7, applicant argues that Goszyk does not teach an optical axis that moves vertically.
Examiner’s position is that the moving gap of Goszyk (Figure 1, element 90) creates a beam that possesses a horizontal optical axis, and moves vertically as the drum rotates.
Examiner acknowledges that Goszyk is structurally different from the instant invention. However, as the limitations of the claims are fulfilled by the applied prior art the rejection is deemed proper. Additionally, examiner refers applicant to Petrohilos (US 4007992) Figure 4, in which a light beam is reflected by a rotating mirror and scans an object with a vertically moving optical axis. Amendments made to overcome Goszyk should take this into account.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term ‘the scanning light moves before movement’ renders the claim indefinite because the term does not make intuitive sense and is not well-defined by the specification. Paragraph 0026 (United States Patent Application Publication numbering) contains the only use of the word “before” and talks about synchronization light that is not directed to the lens 25, but does not provide a standard for ascertaining what the phrase “before movement” is intended to mean. As such, for purposes of examination the claim is taken to mean that there is light shined across the gap that does not encounter the object (i.e. in applicant’s Figure 2, there is light both above and below object W).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goszyk (United States Patent 4938599).
As to claim 1, Goszyk teaches an optical measuring device comprising:
 	an emission device (Figure 1, element 10) configured to emit a scanning light, of which an optical axis parallely moves in a direction vertical to the optical axis (the beam created by the slit 90 moves vertically as the drum 70 rotates), to an object (Figure 1, element 40);
 	a light receiving element (Figure 1, element 80) configured to perform photoelectric conversion with respect to the scanning light after passing over the object (element 80 is a photodetector that receives light and feeds a signal to the electric circuit of Figure 8);
 	a calculation device (Figure 5, esp. element 214) configured to calculate, from a voltage wave obtained from time change of an electrical signal that is output by the light receiving element, a distance corresponding to a time range from a first edge with respect to a voltage value where the scanning light is not interrupted by the object and a second edge with respect to a voltage value where the scanning light is interrupted by the object, when a part of the scanning light is interrupted by the object for the time range (column 9, lines 52-54, in more detail column 9, line 35 – column 10, line 12).
As to claim 5, Goszyk teaches everything claimed, as applied above in claim 1, in addition a cross section shape of the scanning light has a longer diameter and a shorter diameter, the longer diameter intersecting with a scanning direction of the scanning light (Figure 1, element 90 is a horizontal slit, and beam created by light passing through it inherently has a longer and shorter dimensions).
As to claim 6, the method would flow from the apparatus of claim 1.
As to claim 9, Goszyk teaches everything claimed, as applied above in claim 1, in addition the optical axis of the scanning light parallely moves in the direction vertical to the optical axis before movement (Figure 1, there is light above and below the object 40, similar to applicant’s Figure 2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goszyk, and in further view of Skunes et al (United States Patent 5278634).
As to claim 2, Goszyk teaches everything claimed, as applied above in claim 1, with the exception of the calculation device is configured to calculate the distance, from a middle point of the first edge and a middle point of the second edge. However, it is known in the art as taught by Skunes. Skunes teaches the calculation device is configured to calculate the distance, from a middle point of the first edge and a middle point of the second edge (Figure 10 is an analogue signal with the midpoints of the shadow signals, see also claim 22). It would have been obvious to one of ordinary skill in the art at the time of filing to have the calculation device is configured to calculate the distance, from a middle point of the first edge and a middle point of the second edge, in order to have more accurate data.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goszyk, and in further view of Takayama (United States Patent Application Publication 20060017940).
As to claim 3, Goszyk teaches everything claimed, as applied above in claim 1, with the exception of a maximum diameter of a cross section of the scanning light is 30 .mu.m or more and 2 mm or less. However, it is known in the art as taught by Takayama. Takayama teaches a maximum diameter of a cross section of the scanning light is 30 .mu.m or more and 2 mm or less (paragraphs 0036-0037). It would have been obvious to one of ordinary skill in the art at the time of filing to have a maximum diameter of a cross section of the scanning light is 30 .mu.m or more and 2 mm or less, in order to increase the accuracy of the measurements.
 	Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have any size beam desired, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goszyk, and in further view of Petrohilos et al (United States Patent 4007992).
As to claim 4, Goszyk teaches everything claimed, as applied above in claim 1, with the exception of a cross section shape of the scanning light has a diameter smaller than the distance in a scanning direction of the scanning light. However, it is known in the art as taught by Petrohilos. Petrohilos teaches a cross section shape of the scanning light has a diameter smaller than the distance in a scanning direction of the scanning light (Figure 4, light beam 50a is scanned across larger object 64 by mirror 56). It would have been obvious to one of ordinary skill in the art at the time of filing to have a cross section shape of the scanning light has a diameter smaller than the distance in a scanning direction of the scanning light, in order to have a more intense beam.
 	Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have any size beam desired, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goszyk.
As to claims 7-8, Goszyk teaches everything claimed, as applied above in claim 1. Regarding the limitations of claims 7 and 8, apparatus claims cover what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Regarding claim 7, the claim describes the object being measured and not any change to the structure of the invention. Regarding claim 8, the claims described the voltage being received by measuring an object and again, no change to the structure of the invention. As such, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II), also MPEP 2115 (“Material or Article Worked Upon Does Not Limit Apparatus Claims”).
Examiner’s Note: If the applicant intents to primarily scan objects such as those shown in instant Figures 3-10, a useful phrase might be “is configured to” which is directed to the invention, e.g. ‘wherein the device of claim 1 is configured to detect a level difference in a direction vertical to the optical axis of the scanning light, etc’. Prior art would then have to explicitly show or teach scanning such a level difference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877